Title: To John Adams from Benjamin Stoddert, 11 September 1799
From: Stoddert, Benjamin
To: Adams, John



Sir,
Navy Department 11 September 1799

I do myself the honor to enclose a letter to Capt Tryon, covering Warrants for Loudon Baley, Sailing Master, Joseph Dorr, George Tryon, Owen Tudor & Matthew Talcott, for Midshipmen: which will require your signature should you think fit, that the appointments should be made. These Gentlemen, are wanted for the Connecticut, & have been named to me by Capt. Tryon.
I have the honor to be, / with the greatest respect & esteem / sir, your most obed. hble servant

Ben Stoddert